Citation Nr: 0740867	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  99-25 078	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1. Entitlement to service connection for allergies.  

2. Entitlement to an initial compensable rating for sinusitis 
with rhinitis and sinus headaches. 

3. Entitlement to an initial compensable rating for meniscal 
tear of the right knee from October 1, 1998, and to a rating 
in excess of 10 percent since July 21, 2005.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to September 
1998.  He also had prior active service of three months and 
nine days.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Denver, 
Colorado Department of Veterans Affairs (VA) Regional Office 
(RO).  In February 2001, the case was transferred to the 
Winston-Salem, North Carolina RO, which is presently handling 
the current appeal. 

In November 2004, a videoconference hearing was conducted by 
the undersigned Acting Veterans Law Judge.  A transcript of 
this hearing is of record.  At that videoconference hearing 
and in a November 2004 signed statement, the veteran withdrew 
the issues of entitlement to an initial compensable 
evaluation for hemorrhoids and entitlement to service 
connection for thoracic spine disability from appellate 
status.  

A June 2006 Board decision denied service connection for 
gastroenteritis and service connection for bilateral 
varicoceles.  It was noted that the claim for an increased 
rating for a urethral stricture was withdrawn as was the 
claim for service connection for dysphagia.  That decision 
also noted that the grant of service connection for chronic 
lumbosacral strain in a September 2005 rating decision 
constituted a full award of the benefit sought on appeal as 
to that issue and because there was no jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of effective date or compensation level, thus those 
issues were not in appellate status. 

In June 2006 the Board remanded the issues now before the 
Board for further development.  

Subsequently, a June 2007 rating decision granted a 
compensable rating of 10 percent for the service-connected 
right meniscal tear, effective July 21, 2005 (date of VA 
examination).  

Following the most recent Supplemental Statement of the Case 
in June 2007 the veteran submitted additional evidence, at 
least some of which appears to be duplicates of evidence 
already on file, and also submitted a waiver of initial 
consideration of that evidence by the RO.  So, this evidence 
will be considered in the appeal.  See 38 C.F.R. §§ 20.800 
and 20.1304 (2007).  

When the Board remanded the case in February 2005 it was 
noted that in a November 2004 letter, the veteran indicated 
that he wished to file a new claim for increased evaluations 
for hearing loss and tinnitus.  Those issues were referred to 
the RO for appropriate action.  However, in the June 2006 
Board decision it was note that as yet no action had been 
taken on those claims and, so, they were again referred to 
the RO.  

It appears that the RO has still not adjudicated these 
claims.  So, once again, they are brought to the attention of 
and referred to the RO for adjudication.  Additionally, the 
veteran's August 2007 claim for service connection for 
dyschesia is also referred to the RO for adjudication.  


FINDINGS OF FACT

1.  The veteran's non-seasonal allergies did not increase in 
severity during active service and his seasonal allergies are 
currently compensated in the form of his service-connected 
rhinitis.  

2.  Throughout the appeal period, the veteran's sinusitis 
with rhinitis and sinus headaches has manifested by 
radiologically documented sinusitis and occasional episodes 
of infections, and treated with antibiotics but he has not 
had polyps or any nasal obstruction nor one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  

3.  Prior to July 21, 2005, the veteran's service-connected 
meniscal tear of the right knee was manifested by complaints 
of functional impairment after extensive use but he did not 
have a compensable degree of limitation of motion in any 
plane, radiologically documented arthritis, instability or 
locking of the right knee.  

4.  Since July 21, 2005, the veteran's right knee disorder 
has been manifested by radiologically documented arthritis 
and a noncompensable degree of limited motion but after 
repetitive motion there is an adverse impact upon function 
which is productive of no more than slight impairment but no 
instability or locking of the right knee.  


CONCLUSIONS OF LAW

1.  Chronic allergies were not incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

2.  A compensable rating for sinusitis with rhinitis and 
sinus headaches is not warranted.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.21, Diagnostic Code 6510 (2007).  

3.  Prior to July 21, 2005, an initial compensable rating for 
meniscal tear of the right knee was not warranted.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, Diagnostic Code 
5260 (2007).  

4.  Since July 21, 2005, a rating in excess of 10 percent for 
a meniscal tear of the right knee is not warranted.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, Diagnostic Code 
5260 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansifeld, No. 07-7099, slip op. (Fed. Cir. October 
15, 2007).  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

An error in failing to afford a preadjudication notice 
(timing-of-notice error) can be cured by notification 
followed by readjudication.  See Mayfield v. Nicholson, 
444 F.3d at 1333-34; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004).  

A supplemental statement of the case (SSOC) constitutes a 
readjudication because there is no statutory or regulatory 
prohibition on the use of an SSOC to announce a decision 
after the readjudication of a claim.  This true even if it 
stated that it is not a decision on the appeal because it 
contains changes or additions to the original statement of 
the case (SOC) or prior SSOC and advises that additional 
evidence or information can be submitted or the matter would 
be returned to the Board and may provide the reasoning for 
denial of a benefit.  So, taken in context, an SSOC cover 
letter is not a description of the SSOC as a 
"nonadjudicative" decision but simply notice that it is not 
the final decision on an appeal.  Mayfield v. Nicholson, 20 
Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 
No. 07-7130, slip op. (Fed. Cir. September 17, 2007) (holding 
"We discern no error in the Veteran Court's conclusion that 
the SSOC served as a readjudication decision); see also 
Prickett, 20 Vet. App. at 377-78.  

A review of the record shows the veteran was not provided 
with VCAA notice prior to the rating decision which is 
appealed.  This was because the July 1999 rating decision 
which is appeal pre-dated the enactment of the VCAA and, so, 
initial VCAA compliance was simply not possible.  

This case was twice remanded for both evidentiary and 
procedural development.  The procedural development was for 
specific compliance with the VCAA.  Here, there can be no 
doubt that the veteran is well aware of what is needed to 
substantiate his claim for service connection for allergies 
or the claims for increased rating nor is there any doubt 
that he was aware of what evidence or information he needed 
to obtain and submit, and what evidence or information VA 
would obtain.  In fact, in the February 2005 Board remand the 
veteran was specifically notified in the first action 
paragraph that the RO was to inform him to submit any 
pertinent evidence in his possession.  

With respect to the claims for increased ratings, the appeal 
stems from initial grants of service connection for sinusitis 
with rhinitis and sinus headaches and a meniscal tear of the 
right knee.  

Where, as here, the claims of service connection for 
sinusitis with rhinitis and sinus headaches and a meniscal 
tear of the right knee have been granted and disability 
ratings have been assigned, the claims have been more than 
substantiated, they have been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  

Furthermore, once a claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision as to the assigned ratings does not trigger 
additional notice under 38 U.S.C.A. § 5103(a).  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) is no longer 
applicable in the claims for increase.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

With respect to the claim for claim for service connection, 
the veteran was most recently informed of what evidence and 
information was needed to substantiate the service connection 
claim in July 2006.  He was notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtaining private medical records on his 
behalf.  Moreover, he was informed of how VA determined 
disability ratings and effective dates.  Dingess, Id. 

The claims were readjudicated following the content-
complying notice as evidenced by the June 2007 SSOC.  For 
these reasons, the veteran has not been prejudiced by timing 
of the 38 C.F.R. § 3.159 notice.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The veteran and his wife testified at a videoconference 
before the undersigned Acting Veterans Law Judge.  The RO has 
obtained the veteran's service medical records and VA 
treatment records.  Also, private medical treatment records 
have been obtained.  He has not identified any additionally 
available evidence for consideration in his appeal.  

VA conducted the necessary medical inquiry in an effort to 
substantiate the claim for service connection for allergies.  
Similarly, the veteran was afforded VA examinations for the 
claims for increased ratings.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).   

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a) 
(2007).  Service connection will be granted for aggravation 
of a non-service-connected condition that is proximately due 
to or the result of an already service-connected disability 
but, however, compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 
2006, a new regulation, 38 C.F.R. § 3.310(b), was created 
embodying the principles of secondary aggravation as 
announced in Allen, Id.  See 71 Fed. Reg. 52744, 52746 
(September 7, 2006). 

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2007).  

Allergies

At the November 2004 videoconference the veteran testified 
that during service he had more frequent episodes of 
sinusitis and rhinitis for which he initially self-medicated 
but the frequency increased in 1992 due to allergies.  His 
sinus problems and allergies began at about the same time.  
His problems were aggravated by film and grease from air 
plane flights.  Page 6 of the transcript.  His problems from 
seasonal and perennial allergies became so bad that he was 
grounded and removed from flying status.  It was found that 
he was allergic to multiple allergen and, as a result, he 
received injections to desensitize him.  A subsequent board 
review did not give him a clearance and as a result he missed 
a tour of duty that prevented him from rising in rank to a 
Commander.  He was then given a staff job for the remainder 
of his career.  Page 7.  He further testified that after 
service he had been given antibiotics for 3 or 4 sinus 
infections.  Page 8.  He had headaches at night on those 
occasions and swelling of his sinuses.  In the past year he 
had treated himself on six occasions for his problems and had 
twice gone to a physician.  Page 18.  

The service medical records include a November 1992 letter 
from a military physician which stated that the veteran had a 
history of seasonal allergic rhinitis and hypersensitivity to 
fire ants manifested by anaphylaxis.  He had done well with 
aeroallergen immunotherapy.  However, he had had a great deal 
of difficulty with the fire ant allergen desensitization.  He 
had had an anaphylactic reaction in November 1992 manifested 
by chest tightness and tachypena.  The physician sought 
advice as to further treatment.  

Also on file is a report of May 1993 stating that based on 
flight physical examinations in December 1991 and August 1992 
the veteran was not physically qualified but was 
aeronautically adapted for all duty involving flying due to 
uncontrolled allergic rhinitis requiring immunotherapy, which 
was considered permanent, as well as due to hearing loss, 
duodenal ulcer, bladder neoplasm, and recurrent urethral 
stricture.  

On VA examination in 1999 it was noted that the veteran was 
taking allergy shots.  He had developed allergies in 1992.  
As to his sinusitis and rhinitis, he reported getting one or 
two infections per year which lasted 3 to 4 weeks.  He used 
anti-microbial therapy.  He had yellow-green thick nasal 
discharge.  He developed pain over the frontal and maxillary 
areas.  He had hay fever year round.  His headaches were 
associated with his sinus infections and allergies.  He had 
about two headaches per month which were bi-frontal and 
pressure-like in nature.  They lasted from 2 to 4 hours.  
Over-the-counter medications helped.  An MRI of his head had 
revealed no lesions.  His headaches seldom forced him to rest 
in bed.  They usually occurred in the morning.  He had had 
hay fever since 1992 and had been on immunotherapy since 
then.  He did not use anti-histamines but nasal spray was 
helpful.  

On physical examination the veteran had no nasal obstruction 
and no nasal polyps.  There were no pharyngeal exudates.  The 
diagnoses were intermittent sinusitis; chronic rhinitis; a 
history of allergies; headaches secondary to sinusitis by 
history only; and extrinsic allergies, by history.  

Private clinical records reflect that in August 2003 the 
veteran's allergic symptoms included congestion, rhinorrhea, 
watery eyes, post-nasal drip, clogged ears, and sneezing but 
he denied having headaches or coughing.  His symptoms had 
increased since moving from Colorado.  An October 2004 
nasopharynogoscopy yielded a postoperative diagnosis of 
seasonal allergic rhinitis.  

On VA examination in July 2005 the veteran reported having 
received allergy desensitization shots for about 15 years.  
He had also been treated with Prednisone, intravenously, and 
Benadryl.  He had had a septal rhinoplasty.  He used a nasal 
steroid spray, Nasonex, and took Claritin.  He took anti-
biotics two or three times a year and on each occasion took 
them for less than four weeks.  He reported that his problems 
had definitely been worse after he entered military service.  
His problems were worse in the winter because of increased 
mold count.  

On physical examination the veteran's mastoids were normal.  
His nasal septum was straight but there was evidence of prior 
surgery of the inferior edge and the inferior turbinates had 
been surgically reduced but were now of normal size but with 
slight pale discoloration.  There were no obstructions.  
There were no polyps and no evidence of infection or 
osteomyelitis.  His orophayrnx was clear and without lesions.  
The palate was symmetrical and mobile.  There was a diagnosis 
of moderate allergic rhinitis, as likely as not exacerbated 
by military allergen exposure.  It was noted that his 
allergies were seasonal and related to an increase in mold in 
the winter.  The diagnoses also included no nasal 
obstruction, polyps or osteomyelitis, and sinusitis and 
allergies which affected his working ability only if he was 
in direct exposure to allergens, e.g., landscaping.  It was 
noted that he did not have incapacitating episodes of 
sinusitis or allergic rhinitis and no antibiotics were 
required for four weeks at a time.  

On VA examination in January 2007 the examiner reviewed the 
veteran's claim file.  The veteran reported having allergic 
symptoms and having taken allergy shots for 5 1/2 years with 
some improvement.  He reported having significant fire ant 
sensitivity.  He had had a septoplasty prior to military 
service for a fractured nose.  He reported having sinus 
infections about four times a year that usually lasted 7 to 
10 days.  These were treated with anti-biotics for that 
length of time.  Occasionally, he missed work for 2 or 3 
days, about four times a year due to these episodes.  He 
complained of bilateral headaches across the facial area.  
Inhaling steam provided some help.  He also took Ibuprofen.  

On examination the veteran's nasal septum was adequately 
straight.  There were no polyps or purulence.  His tongue and 
palate were mobile and symmetrical and without lesions.  X-
rays revealed bilateral maxillary sinusitis and a CT scan of 
the head also revealed chronic sinusitis.  The diagnoses were 
allergic rhinitis, and perennial allergic rhinitis, more 
likely than not worsened by his military exposure as 
exhibited by his chronic pan-sinusitis.  In an addendum it 
was noted that the "allergic rhinitis [was] due to a 
seasonal allergy condition as opposed to the fire ant and 
environmental allergen allergies [sic] which [were] 
nonseasonal in nature.  

In a further addendum in February 2007 it was noted that the 
veteran had four non-incapacitating episodes of sinusitis a 
year and no incapacitating episodes per year.  He had no 
prolonged anti-biotic treatment lasting for 6 weeks.  His 
headaches were daily but there was no pain or purulent 
discharge or signs of osteomyelitis or crusting.  He had both 
seasonal and non-seasonal allergies.  The non-seasonal 
allergies, due to fire ants and environmental allergens, were 
not likely caused or worsened by the sinusitis or rhinitis.  

Analysis

The veteran is already service-connected for rhinitis and, 
so, to the extent that he is now seeking service connection 
and separate disability compensation for allergic rhinitis, 
such a grant would constitute double compensation, i.e., 
pyramiding, which is prohibited under 38 C.F.R. § 4.14. 

The recent medical opinions also indicate that the veteran 
has non-seasonal allergies.  While the seasonal allergies, 
compensated in this case by his service-connected rhinitis, 
were felt to have worsened during service, the non-seasonal 
allergies were most likely not caused or worsened by the 
service-connected sinusitis and rhinitis.  

Moreover, the evidence does not show that the veteran's non-
seasonal allergies worsened during military service.  Rather, 
postservice clinical histories indicate that the degree of 
severity of the non-seasonal allergies actually improved 
somewhat.  Accordingly, it can not be concluded that the non-
seasonal allegeries became worse during active service.  

Because the Board may consider only independent medical 
evidence to support its finding, and as the preponderance of 
the competent and credible evidence is unfavorable, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 



Increased Ratings

Ratings for service-connected disorders are is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155.  A higher rating is assigned if a 
disability more nearly approximates the criteria for that 
rating; otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  Each disorder is viewed in relation to its history.  
38 C.F.R. § 4.1.  

Higher ratings are assigned if the disorder more closely 
approximates the criteria therefore; otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. § 4.21. 

When the schedule does not provide a zero percent evaluation 
for in a Diagnostic Code, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31. 

In cases (as here) where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Sinusitis with Rhinitis and Sinus Headaches

Allergic or vasomotor rhinitis without polyps but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side warrants a 10 
percent evaluation.  Allergic rhinitis with polyps warrants a 
maximum 30 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 
6522.   

The General Rating Formula for Sinusitis provides for 
evaluation of varying forms of sinusitis, described in 
Diagnostic Codes 6510 through 6514, and provides that a 
noncompensable rating is assigned when sinusitis is only 
detected by X-rays.  A 10 percent rating is assigned when 
there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  

A 30 percent rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A Note to the General Rating Formula 
provides that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  

The rating criteria for the 10 percent and the 30 percent 
disability evaluations are couched in alternative terms, 
i.e., on the basis of the frequency of either incapacitating 
episodes or non-incapacitating symptoms when there are also 
headaches, pain, and purulent discharge or crusting.  

The current noncompensable disability rating encompasses the 
radiological findings of sinusitis under the General Rating 
Formula for Sinusitis.  However, the veteran does not have 
nasal obstruction or polyps which would warrant a compensable 
rating under Diagnostic Code 6522 for allergic rhinitis.  

A compensable rating is not warranted under the General 
Rating Formula for Sinusitis because he does not have one or 
two incapacitating episodes of sinusitis yearly requiring 
prolonged, i. e., 4 to 6 weeks, of antibiotic treatment.  
Rather, on VA examination in 1999 he reported that he had one 
or two infections lasting only 3 to 4 weeks.  On VA 
examination in July 2005 he reported having infections 2 or 3 
times yearly for less than four weeks, and on VA examination 
in January 2007, he reported having infections about four 
times yearly but lasting only 7 to 10 days.  

Similarly, the evidence does not shown that he has 3 to 6 
non-incapacitating episodes yearly with symptoms of purulent 
discharge or crusting as well as pain and headaches.  Rather, 
on VA examination in January 1999 he had only 1 or 2 yearly 
infections, on VA examination in July 2005 his infections 
were 2 to 3 times years but he did not report that they were 
accompanied by headaches, pain, discharge or crusting.  On VA 
examination in January 2007 he reported having 4 infections 
yearly accompanied by headaches but he did not report also 
having pain, discharge or crusting.  

Accordingly, the veteran does not meet the schedular criteria 
for a compensable disability rating for sinusitis with 
rhinitis and sinus headaches.  

Right Knee Meniscal Tear

Radiologically documented degenerative joint disease of the 
knee is rated as arthritis and arthritis is rated on the 
basis limitation of motion under the appropriate Diagnostic 
Codes.  Diagnostic Code 5003. 

Separate ratings may be assigned for limitation of flexion or 
extension under Diagnostic Code 5260 and Diagnostic Code 
5261.  

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is noncompensable, flexion limited to 45 degrees is 
10 percent disabling, and flexion is limited to 30 degrees is 
20 percent disabling.

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable, extension limited to 10 degrees is 
10 percent disabling, extension limited to 15 degrees is 20 
percent disabling, and extension limited to 20 degrees is 30 
percent disabling.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59.

Also, limitation of motion and instability of the knee may be 
rated separately, with instability being rated under 
Diagnostic Code 5257. 

Recurrent subluxation, instability or other impairment of the 
knee is rated 10 percent disabling under Diagnostic Code 5257 
for slight for impairment of the knee.  A 20 percent rating 
is warranted when the impairment is moderate and 30 percent 
when severe.  

A dislocated semilunar knee cartilage with frequent episodes 
of locking pain and effusion into the joint warrants a 20 
percent rating.  Diagnostic Code 5258.  

Symptomatic removal of a semilunar cartilage of the knee 
warrants a 10 percent rating.  Diagnostic Code 5259.  

Noncompensable since October 1, 1998

On VA examination in 1999 it was reported that during service 
in 1997 the veteran had had an arthroscopy with meniscal 
debridement but knee X-rays were negative for arthritis.  He 
complained of daily knee pain.  He reported that he could 
walk for 3 to 4 hours and run for 1 1/2 miles.  He also had 
daily morning stiffness.  He indicated that when not using 
the knee it could become swollen.  He could climb 3 flights 
of stairs and had as much pain going upstairs as downstairs.  

On examination the veteran's sensory and motor systems were 
normal.  Deep tendon reflexes were 2+ at the knees.  He had 
full range of motion of the right knee, with extension to 0 
degrees and flexion to 140 degrees and he did not limp.  He 
could perform six deep knee bends but was limited by pain.  
There was no crepitus but there was some patellar compression 
tenderness.  The medial and lateral collateral ligaments were 
stable.  Lachman's and McMurray signs were negative.  The 
diagnosis was right knee arthroscopy with residual 
chondromalacia patella.  It was noted that he did have some 
pain on repetitive deep knee bends in the right knee, as a 
result of which the examiner found that there was an 
additional 10 degrees loss of motion in the right knee but 
otherwise no additional decrease in range of motion.  

Private clinical records reflect that in December 2001 the 
veteran reported that due to his right knee he had had a 
gradual decrease in tolerance of exercise, e.g., bicycling, 
weight lifting, and playing basketball.  Also, he could not 
squat for a long period of time because of pain.  
Transversing stairs also aggravated his pain.  Most of the 
pain was felt anteriorly.  Sometimes, on the day after 
intensive exercise, he had increased pain and, occasionally, 
a limp.  

On examination there was no palpable effusion of the 
veteran's right knee.  There was some well-localized 
anterolateral joint line tenderness.  Lachman's and McMurray 
signs were negative, as were anterior and posterior Drawer's 
signs.  There was neither parapatellar tenderness nor 
tenderness at the inferior pole of the patella.  There was 
mild pain on patellar grind maneuver.  There was full range 
of motion and a normal gait.  There was good mass and tone of 
the quadriceps muscle.  X-rays revealed good preservation of 
the right knee joint space, mild squaring off of the femoral 
condyles, consistent with age but no other abnormalities.  
The impression was that the right knee pain was possibly 
secondary to some mild degenerative changes or chondral 
injury, specifically a possible lateral meniscal tear.  
Symptomatic treatment and physical therapy, to work on range 
of motion and strengthening, were recommended and Celebrex 
was prescribed.  

At the November 2004 videoconference the veteran testified 
that he did not wear a knee brace or use a cane but it was 
recommended that he use an elastic-type brace if he desired 
to continue outdoor activities.  He no longer did any running 
but did go bicycling, played golf, and went skiing.  However, 
he had decreased the frequency of these activities.  He could 
only ride a bicycle for about an hour.  Page 9.  He sometimes 
had a popping in his knee and it sometimes gave way.  He 
performed exercises and also applied ice and heat as needed.  
He took Celebrex twice daily.  He could not lift or carry 
heavy loads on a full-time basis.  Page 10.  

Here, prior to July 21, 2005, the veteran did not have 
instability of the right knee and, even after repetitive 
motion as shown on VA examination in 1999, he did not have a 
compensable degree of limitation of motion in any plane.  
Moreover, there was no radiologically documented arthritis of 
the right knee; rather arthritis was merely suspected after a 
private clinical evaluation.  He also did not have 
instability or actual locking of the right knee.  He had not 
had the complete removal of a meniscus nor any actual 
dislocation of knee cartilage.  

Despite the veteran's complaints of functional impairment 
limiting his activities and functional ability, the clinical 
evidence demonstrates that he had good strength and stability 
of the right knee and that, overall, the degree of functional 
impairment does not result in even the degree of slight 
impairment that would warrant a compensable rating under 
Diagnostic Code 5257.  

Accordingly, prior to July 21, 2005, a compensable rating was 
not warranted for the service-connected right knee disorder.  

Ten percent since July 21, 2005

On VA examination on July 21, 2005, the veteran's claim file 
was reviewed.  It was noted that an inservice MRI had found a 
torn right medial meniscus, for which he had arthroscopic 
surgery.  He had developed chronic right knee pain which was 
intermittently more severe due to weight-bearing.  It was 
reported that at times the right knee would collapse when 
walking up stairs or carrying 50 or more lbs, due to 
increased joint pain.  The veteran complained of weakness and 
locking of the joint but did not describe true episodes of 
locking.  Rather, he described episodes of increased pain 
with a feeling that the joint would collapse.  It was noted 
that an examination did not reveal weakness or instability.  
He could walk 3 miles but tried to limit standing to 15 to 20 
minutes because of pain.  He did not limit sitting.  He tried 
to avoid squatting.  He had no prescribed medication for pain 
but did take Motrin, as needed.  He denied having any 
significant joint swelling and inflammation.  He had no 
history of acute flare-ups of pain or incapacitating episodes 
of pain.  He never used any assistive device for ambulation.  
He described his pain as being 3 on a scale of 10, with 
episodes of increased pain rating a 7.  His knee symptoms 
limited his weight-bearing and his ability to work had been 
mildly affected because of this limitation.  

On physical examination the veteran walked with a normal gait 
and had normal weight-bearing.  He did not use any assistive 
devices for ambulation.  The right knee joint appeared 
grossly normal and without swelling, hypertrophy or 
inflammation.  He had "active passive" range of motion from 
0 degrees of extension to 130 degrees of flexion with the 
expression of pain after 110 degrees of flexion.  He could 
bear his full weight while standing on the right leg without 
pain.  He could walk on his heels and on his toes without 
pain.  He could only partially squat due to low back pain.  
He had mild subpatellar crepitus with motion but normal 
patellar tracking.  He had mild pain on patella compression 
and mild tenderness along the lateral joint line but no 
abnormality was palpable.  There was no evidence of 
instability and McMurray's and Lachman's tests were negative.  
With joint resistance, there was increased pain but no change 
in joint motion.  However, with repetitive movement there was 
a decrease in flexion, being limited to 110 degrees, but with 
continued full extension.  He had excellent muscular 
development and strength in the right lower extremity, with 
the thighs and calves being of equal circumference.  There 
was no evidence of incoordination, weakened movement or 
excess fatigue and no evidence of locking.  The diagnosis was 
postoperative medial meniscectomy of the right knee, 
symptomatic, with limitation of motion.  The functional loss 
was described as being mild due to pain and with repetitive 
use functional loss mild to moderate due to pain.  There was 
no weakness, fatigue or lack of endurance.  It was indicated 
that with repetitive movement there was a further loss of 
flexion of 20 degrees but X-rays were normal.  

On VA examination of the veteran's right knee in January 2007 
the veteran's claim file was reviewed.  He complained of 
increased right knee pain on weight-bearing.  When walking 
upstairs or carrying more than 50 lbs. he had increased pain 
and the knee joint felt as if it would collapse and this had 
happened about twice weekly.  He complained of knee weakness 
but denied joint locking.  He denied any subluxation or 
recurrent dislocation.  He reported that at the time of the 
last VA examination he could walk 3 miles but could now only 
walk 1 mile.  He was still limited to standing for no more 
than 15 to 20 minutes.  He tried to avoid squatting and 
kneeling because this made his knee pain worse.  He reported 
that he could not walk for more than 1/2 mile.  He had flare-
ups that occurred usually about once weekly and would last 
for 4 or 5 days.  He treated such flare-ups with rest and by 
taking Motrin.  He did not take prescribed medication but 
took Motrin, as needed, which provided some relief.  He 
complained of occasional swelling and warmth of the knee but 
denied having redness.  He had never used an assistive device 
for ambulation.  He reported that his pain was about 5 or 6 
on a scale of 10, with episodes of increased pain or flare-
ups being at 9 or 10 on that scale.  He indicated that his 
symptoms limited his weight-bearing and ability to work as 
the maintenance director of a family-owned group of 
MacDonalds franchises.  He reported that his occupation 
required a lot of lifting, crawling, climbing, and prolonged 
standing, all of which caused increased knee pain and could 
cause flare-ups of knee pain.  He had used about 45 days of 
sick leave over the last year due to right knee pain.  

On physical examination the veteran's right knee joint 
appeared grossly normal.  There was no swelling, hypertrophy 
or inflammation.  There was medial and lateral joint line 
tenderness to palpation.  Extension was to 0 degrees and 
flexion was to 130 degrees, with expression of pain at 110 
degrees.  There was crepitus on extension.  He could bear his 
full weight on his right leg with minimal pain.  He could 
heel-to-toe walk with minimal pain.  He had difficulty 
squatting and was only partially able to squat due to both 
knee and low back pain.  There was normal patellar tracking.  
On repeating motion three times there was no change in 
function.  There was no evidence of joint instability in any 
plane.  McMurray's test was positive but Lachman's test was 
negative.  With joint resistance, he had increased pain but, 
again, no change in range of motion.  Motor strength was 5/5 
and there was good muscle development, muscle tone, and 
muscle strength of the right lower extremity.  There was no 
evidence of incoordination, weakened movement or excess 
fatigue.  There was no evidence of locking.  Reflexes of the 
lower extremities were 2+, bilaterally.  Sensation was intact 
to pin prick and light touch.

It was reported that an MRI had found a torn posterior horn 
of the lateral meniscus at the chondral surface, an 
irregularity in the superior non-weight-bearing portion of 
the lateral femoral condyle, and changes which most likely 
represented large subchondral cysts due to degenerative 
change.  The diagnosis was degenerative joint disease of the 
right knee with a tear of the lateral meniscus, status post 
medial meniscus repair with no change in function on 
repetition.  The examiner reported that he was not able to 
report any functional loss during flare-ups without resorting 
to speculation.  The veteran did describe episodes of 
weakness but not episodes of subluxation or dislocation.  The 
positive McMurray's test indicated a meniscal tear which was 
confirmed by the MRI but the examiner opined that the right 
knee did not lock during the examination and the veteran did 
not report any locking.  It was felt that the right knee 
disability did impact on his ability to work in his current 
work environment.  

The evidence beginning with the July 21, 2005, VA examination 
demonstrates that there was an increase right knee disability 
which, in light of the degree of functional impairment 
warranted a 10 percent disability rating.  However, the 
evidence continues to show that he does not have any actual 
knee instability or, despite evidence of a tear of the 
lateral meniscus, true episodes of locking of the right knee.  
Even though degenerative joint disease is now formally 
diagnosed, and because the right knee disability does impact 
on the veteran's functional ability, a 10 percent disability 
rating has been assigned.  However, the degree of loss of 
motion, even after repetitive use, does not warrant 
compensable rating for either limited flexion or limited 
extension.  

Also, overall, the degree of right knee impairment is not 
demonstrated to cause more than slight impairment, under 
Diagnostic Code 5257.  

Accordingly, since July 21, 2005, a rating in excess of 10 
percent for the service-connected right knee disability is 
not warranted.  

Extraschedular Rating

Finally, in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
criterion for referral is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the evidence 
does not indicate the presence of the required frequent 
hospitalization or marked interference with employment.  So, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board finds no basis 
to refer this case for consideration of an extraschedular 
rating.


ORDER

Service connection for allergies is denied. 

A compensable rating for sinusitis with rhinitis and sinus 
headaches is denied.  

A compensable rating for meniscal tear of the right knee from 
October 1, 1998, and to a rating in excess of 10 percent 
since July 21, 2005, is denied. 



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


